 

UNITED STATES DISTRICT COURT jie
SOUTHERN DISTRICT OF NEW YORK fe u
srt rrr tr te rte tt rt te tte ee z Ke y - Py i
MISAEL ROJAS-MARAVILLA, individually and if ie is AG, Oreay Mar 6
in behalf of all other persons similarly situated, f

 

Plaintiff,

-against- 19 Civ. 10178 (GBD)

GRAND CENTRAL STAR CAFE, INC., jointly
and severally; WILLIE GOMEZ, jointly and SO ORDERED:

severally, Ba Don f

 

Defendants. & eh Daniels, U.S.D.J.

Satea, MAR 0 3 2020

 

GEORGE B. DANIELS, United States District Judge:
The parties report that this case has settled. Plaintiff shall move for approval of the
settlement pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), no

later than April 2, 2020. All conferences previously scheduled are adjourned sine die.

Dated: March 3, 2020
New York, New York

SO ORDERED.

wu &, Donrle

GEORGE B. DANIELS
nited States District Judge

 
